Citation Nr: 0832392	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  07-02 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from April 1969 to March 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The veteran asserts that his present hearing loss and 
tinnitus are related to noise exposure in service.  In this 
regard, he asserts that his service in Vietnam, from October 
1969 to October 1970, exposed him to periodic noise.  He 
acknowledged that his military occupational specialty was 
clerical in nature, but said that in Vietnam he still had to 
go into the jungle by helicopter at least once a month to 
take service requests from the soldiers and was subjected to 
noise from helicopters, gunfire, and claymore mines.  He also 
said he had guard duty on a regular basis and was exposed to 
noise from M-79 grenade launchers, claymore mines and M-16s.  
Regarding date of onset, the veteran said that he has had 
tinnitus ever since service and that his hearing gets worse 
every year.  In granting service connection for PTSD, the RO 
conceded that the veteran's base came under attack 13 times 
during his period of assignment there thus indicating some 
exposure to noise from rockets and gunfire. 

In June 2006, the veteran underwent VA audiological testing 
and was found to have mild to severe sensorineural hearing 
loss.  However, a medical opinion was not rendered regarding 
the etiology of the veteran's hearing loss and claimed 
tinnitus.  

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law. An examination or 
opinion is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance 
with presumptive service connection regulations occurred 
which would support incurrence or aggravation, (3) an 
indication that the current disability may be related to the 
in-service event, and (4) insufficient evidence to decide the 
case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In light of the veteran's current hearing loss and claimed 
tinnitus, and reported exposure to noise in service, a VA 
examination is necessary to determine whether there is a 
nexus between the claimed disabilities and service.  See Id; 
38 U.S.C.A. § 5103A(d). 

As a matter of jurisdiction, the Board notes that the RO 
received a timely notice of disagreement in February 2007 
with the RO's November 2006 rating decision granting service 
connection for PTSD and assigning a 10 percent rating.  In 
the notice of disagreement the veteran disagreed with the 
assigned rating asserting that the disability was more severe 
than his assigned rating reflected.  No statement of the case 
has been issued on this matter.  In light of the present 
procedural posture of this issue, the Board is obligated to 
remand the issue for proper development, to include issuance 
of a Statement of the Case.  Manlincon v. West, 12 Vet. App. 
238, 240-241 (1999).

While the Board regrets that a remand of this matter will 
further delay a final decision in the claims on appeal, it 
finds that such action is necessary to ensure that the 
appellant is afforded full due process of law.

Based on the foregoing, the case is REMANDED for the 
following action:

1.  Afford the appellant a VA audiology 
examination to ascertain whether the 
veteran has tinnitus and the etiology of 
his bilateral hearing loss and tinnitus 
(if diagnosed).  The claims file must be 
made available to the examiner for review 
of pertinent documents therein in 
connection with the examination.  The 
examiner should be asked to review and 
comment on the evidence of record, to 
include the veteran's service records and 
service treatment records, and determine 
whether:  

a) the appellant experienced 
acoustic trauma in service; 
specifically addressing whether 
appellant's service in Vietnam 
exposed him to acoustic trauma; and 

(b) whether it is at least as likely 
as not (a 50% degree of probability 
or higher) that the veteran's 
present bilateral hearing loss and 
tinnitus (if diagnosed) are related 
to his military service.

2.  After completion of the above and any 
additional development of the evidence 
deemed necessary, review the record and 
determine if the appellant's claims of 
entitlement to service connection for 
bilateral hearing loss and tinnitus can be 
granted.  If the claims are not granted, 
the appellant should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

3.  Take appropriate action, including 
issuance of a Statement of the Case, on 
the appeal initiated by the veteran 
regarding the November 2006 rating 
decision assigning the veteran a 10 
percent rating for his service-connected 
PTSD.  The veteran should be clearly 
advised of the need to file a timely 
substantive appeal in this matter if he 
wishes to complete an appeal from this 
determination.  Then, only if the appeal 
is timely perfected, the issue is to be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

